DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   11/04/2021. 
Claims 1-4, 8-11, 21-29, and 31-33 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new mappings for further detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 23, 25-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore et al (US PG Pub No. 2015/0347383), hereinafter Willmore, Allen (U.S. PG Pub No. 2013/0151956), hereinafter Allen, and further in view of Volcani et al. (U.S. Patent No. 7136877), as found in the IDS, hereinafter Volcani.

Regarding claims 1 and 25, Willmore teaches
A method comprising (a processor can be configured to perform any of the methods [0024:4-7]):
detecting ((claim 25), on a server device,) one or more content portions for autocorrection in an electronic document that is presented through a user interface of an application or service (the user device can include a keyboard capable of receiving user-entered text for any type of interface or environment, i.e. electronic document that is presented through a user interface of an application or service [0023],[0029], where a combination of models can identify word suggestions or corrections to text entered by the user, such as typing mistakes, that can be automatically corrected, i.e. detecting one or more content portions for autocorrection ;
generating a classification identification classifying a type of correction to be executed for the one or more content portions (from the typed input, i.e. one or more content portions, the system can predict the likely completion of a partially-entered word where the already-entered characters are correct, such as “pe” being completed to read “people”, can predict words accounting for typing mistakes or misspelled words, such as “pe” being removed and replaced with “orders”, or retroactively correcting previous words in the typed input to automatically correct a phrase, i.e. generating a classification identification classifying a type of correction to be executed [0030],[0041], [0050],[0053]);
selecting a timing as when to apply an autocorrection for the correction by applying a trained machine learning model adapted to select when to apply the autocorrection based on a collective analysis of (an automatic correction occurs in-line where the user is typing, either to complete or replace words partially entered, or retroactively to correct previous words, i.e. selecting a timing as when to apply an autocorrection for the correction, where the automatic correction occurs based on probability exceeding a threshold [0050],[0053], and where the probability is determined as a combined probability of n-gram language models and unigram models that are trained on user-specific information, and updated over time based on user interactions, i.e. applying a trained machine learning model adapted to select when to apply the autocorrection [0050],[0055]):
the classification identification (the system can predict the likely completion of a partially-entered word where the already-entered characters are correct, such as “pe” being completed to read “people”, can predict words accounting for typing mistakes or misspelled words, such as “pe” being removed and replaced with “orders”, or retroactively correcting previous words in the typed input to automatically correct a phrase, i.e. a classification identification [0030],[0041], [0050],[0053]), 
a determined location of the one or more content portions within one or more sentences of the electronic document (the system makes predictions using a partially-entered words or previously-entered words, i.e. one or more content portions…of the electronic document [0030], and the context for predictions can include observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. determined location…within one or more sentences [0030],[0052-3]), and 
confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input based on analysis of the classification identification and the determined location (the probability of predicted words, i.e. confidence scoring, can be ranked, where an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, i.e. adapted to determine whether to apply the autocorrection during a receipt of typing input, and where the prediction is of partially-entered words with correctly entered initial characters, partially-entered words with typing mistakes, or the retroactive correction of previous words, i.e. based on analysis of the classification identification [0030],[0041],[0050],[0053], and using context including observed words, space, new ;
automatically applying, at the timing selected in the selecting, the autocorrection to the one or more content portions in the electronic document (an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, i.e. automatically applying…the autocorrection to the one or more content portions in the electronic document [0050], where the automatic correction replaces partially-entered words or replaced previously entered words retroactively, i.e. at the timing selected in the selecting [0050],[0053]).
While Willmore provides presenting the autocorrection in a text entry interface, Willmore does not specifically teach presenting a list of autocorrections, and thus does not teach
presenting a user interface menu comprising a graphical user interface feature identifying a list of autocorrections automatically applied to the electronic document, wherein each autocorrection in the list of autocorrections is presented and prioritized in the user interface menu based on the confidence scoring. 
Allen, however, teaches presenting a user interface menu comprising a graphical user interface feature identifying a list of autocorrections automatically applied to the electronic document (when multiple corrections are made to a message by the autocorrect application, i.e. autocorrections automatically applied to the electronic document, and the user gives a send command, a correction window is ….
Willmore and Allen are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to presentation of automatic corrections in an interface of Willmore, with the use of a correction window and confirmation icons to view and confirm or reject autocorrections as taught by Allen. The motivation to do so would have been to achieve a predictable result of allowing the user to accept or reject changes to the message either all at once or for each individual change (Allen [0032]).
While Willmore in view of Allen provides the presentation of a list of corrections made, Willmore in view of Allen does not specifically teach how the list is ordered, and thus does not teach
wherein each autocorrection in the list of autocorrections is presented and prioritized in the user interface menu based on the confidence scoring. 
Volcani, however, teaches wherein each autocorrection in the list of autocorrections is presented and prioritized in the user interface menu based on the confidence scoring (suggested replacement words, i.e. autocorrections in the list of autocorrections, and their associated rankings, i.e. confidence scoring, are displayed as an ordered list in a dialogue window, such as ranking 3 followed by 4, then 6, or ranking 9 followed by 5, i.e. presented and prioritized in the user interface menu Figs. 6,8,(13:40-66),(15:1-20)). 


Regarding claims 2 and 27, Willmore in view of Allen and Volcani teaches claims 1 and 25, and Willmore further teaches
generating confidence scoring for candidate autocorrections of the one or more content portions for autocorrection (predicted words for replacing partially or previously-entered words, i.e. candidate autocorrections of the one or more content portions for autocorrection, have calculated probabilities, i.e. generating confidence scoring [0050],[0053]), and selecting a candidate autocorrection based on analysis of the confidence scoring for candidate autocorrections (if the probability of a predicted word exceeds a threshold, i.e. analysis of the confidence scoring for candidate autocorrections, the predicted word can replace the existing characters as an automatic correction, i.e. selecting a candidate autocorrection [0050]).  


determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input based on a result of the collective analysis (the probability of predicted words can be ranked, where an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, and as a correction of a word being typed, i.e. determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input, and where the prediction is of partially-entered words with correctly entered initial characters, partially-entered words with typing mistakes, or the retroactive correction of previous words, i.e. based on a result of the collective analysis [0030],[0041],[0050],[0053], and using context including observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. based on a result of the collective analysis [0030],[0052-3]).  

Regarding claims 23 and 26, Willmore in view of Allen and Volcani teaches claims 1 and 25, and Willmore further teaches
wherein the applying of the trained machine learning model applies a ranker to generate the confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input (the probability of a predicted word is determined as a combined probability of n-gram language models and unigram models that are trained on user-specific information, and updated over time based on .  

Claim(s) 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Allen, in view of Volcani, and further in view of Mese et al. (US PG Pub No. 2016/0253299), hereinafter Mese.

Regarding claims 3 and 28, Willmore in view of Allen and Volcani teaches claims 1 and 25. 
While Willmore in view of Allen and Volcani provides for retroactive corrections of words, Willmore in view of Allen and Volcani does not specifically teach the application of an autocorrection after a pause of a predetermined length, and thus does not teach
determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a result of the collective analysis, and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval.  
Mese, however, teaches determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a result of the collective analysis (the user may indicate they are finished entering a word by entering a space after one or more previous characters, i.e. after a pause in typing input is detected [0048], or a suffix may be detected, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. after a pause in typing input is detected [0053], where the word may be automatically corrected once the user has finished entering a word or merging the word and suffix, i.e. determining that the autocorrection for the one or more content portions is to be applied… based on a result of the collective analysis [0048],[0053], and the auto-correction function replaces words based on the word with the highest confidence score [0066]), and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval (the decision of whether a one or more characters are a suffix that were meant to be part of a previously entered word and should be merged, i.e. automatically applying of the autocorrection, is based on whether or not the one or more characters are entered within a predefined timeout period after a word has been entered, where a space has been inserted to indicate the end of the word, i.e. detecting that the pause in typing input satisfies a predetermined time interval [0053]).  
Willmore, Allen, Volcani, and Mese are analogous art because they are from a similar field of endeavor in application of autocorrections in user text input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the retroactive automatic correction of words teachings of Willmore, as modified by Allen and Volcani, with the specific identification of a timeout period for applying an autocorrection as taught by Mese. The motivation to .

Claim(s) 8, 9, 11, 24, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Allen, in view of Mayfield et al. (U.S. PG Pub No. 2017/0178528), hereinafter Mayfield, in view of Mayfield et al. (U.S. PG Pub No. 2015/0199913), hereinafter Mayfield 2, and further in view of Volcani.

Regarding claim 8, Willmore teaches 
A system comprising (an exemplary system for predicting words [0022:1-2]):
at least one processor (the system can include a user device [0022:1-1-4], and the user device can include a processor [0024:1-4]); and
a memory, operatively connected with the at least one processor, storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method (the user device can include memory that stores instructions, i.e. storing computer-executable instructions that can be executed by a processor to perform a method, i.e. executed by the at least one processor, causes the at least one processor to execute a method [0024],[0026], and where the user device includes a processor and memory, i.e. operatively connected with the at least one processor [0024:1-4],[0025:1-3]) that comprises:
detecting one or more content portions for autocorrection in an electronic document that is presented through a user interface of an application or service (the user device can include a keyboard capable of receiving user-entered text for any type of interface or environment, i.e. electronic document that is presented through a user interface of an application or service [0023],[0029], where a combination of models can identify word suggestions or corrections to text entered by the user, such as typing mistakes, that can be automatically corrected, i.e. detecting one or more content portions for autocorrection [0021], and where the processor can cause text entered at the user device to be transmitted to a server system, where the server can perform any of the methods, i.e. on a server device [0024],[0028]);
generating a classification identification classifying a type of correction to be executed for the one or more content portions (from the typed input, i.e. one or more content portions, the system can predict the likely completion of a partially-entered word where the already-entered characters are correct, such as “pe” being completed to read “people”, can predict words accounting for typing mistakes or misspelled words, such as “pe” being removed and replaced with “orders”, or retroactively correcting previous words in the typed input to automatically correct a phrase, i.e. generating a classification identification classifying a type of correction to be executed [0030],[0041], [0050],[0053]);
selecting a timing as when to apply an autocorrection for the correction by applying a trained machine learning model adapted to select when to apply the autocorrection based on a collective analysis of (an automatic correction occurs in-line where the user is typing, either to complete or replace words partially entered, or :
the classification identification (the system can predict the likely completion of a partially-entered word where the already-entered characters are correct, such as “pe” being completed to read “people”, can predict words accounting for typing mistakes or misspelled words, such as “pe” being removed and replaced with “orders”, or retroactively correcting previous words in the typed input to automatically correct a phrase, i.e. a classification identification [0030],[0041], [0050],[0053]), 
a determined location of the one or more content portions within one or more sentences of the electronic document (the system makes predictions using a partially-entered words or previously-entered words, i.e. one or more content portions…of the electronic document [0030], and the context for predictions can include observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. determined location…within one or more sentences [0030],[0052-3]), and 
confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input based on analysis of the classification identification and the determined location (the probability of predicted ;
automatically applying, at the timing selected in the selecting, the autocorrection to the one or more content portions in the electronic document (an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, i.e. automatically applying…the autocorrection to the one or more content portions in the electronic document [0050], where the automatic correction replaces partially-entered words or replaced previously entered words retroactively, i.e. at the timing selected in the selecting [0050],[0053]).
While Willmore provides presenting the autocorrection in a text entry interface, Willmore does not specifically teach presenting a list of autocorrections, and thus does not teach
presenting a user interface menu comprising a graphical user interface feature identifying a list of autocorrections automatically applied to the electronic document….
presenting a user interface menu comprising a graphical user interface feature identifying a list of autocorrections automatically applied to the electronic document…(when multiple corrections are made to a message by the autocorrect application, i.e. autocorrections automatically applied to the electronic document, and the user gives a send command, a correction window is shown on the display, i.e. automatically presenting a user interface menu that comprises a graphical user interface feature, that shows a list of all the corrections made by the application, i.e. a listing of autocorrections Fig. 3B, Fig. 4, [0030-1])….
Willmore and Allen are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to presentation of automatic corrections in an interface of Willmore, with the use of a correction window and confirmation icons to view and confirm or reject autocorrections as taught by Allen. The motivation to do so would have been to achieve a predictable result of allowing the user to accept or reject changes to the message either all at once or for each individual change (Allen [0032]).
While Willmore in view of Allen provides the presentation of autocorrections to a user, Willmore in view of Allen does not specifically teach the determination of impact an autocorrection has on a document, and thus does not teach
determining, based on processing by the machine learning model, that a first autocorrection applied in the electronic document has more of an impact on the electronic document than a second autocorrection applied in the electronic document.
determining, based on processing by the … model, that a first autocorrection applied in the electronic document has more of an impact on the electronic document than a second autocorrection applied in the electronic document (the system will determine an impact value, i.e. impact on the electronic document, of an identified text span, where one or more variant essays can be generated that replace, alter, or generate new one or more text spans, i.e. a first autocorrection applied in the electronic document …a second autocorrection applied in the electronic document, [0028-9],[0036], and the scoring of impact is performed by comparing candidate and revised essays may indicate that a particular text span contributes a greater amount toward a score for an essay than other text spans in the essay, i.e. determining…that a first autocorrection …has more of an impact on the electronic document than a second autocorrection [0030-1], where the scoring is performed by a model such as a text-based classifier, i.e. processing by the…model [0026]).
Willmore, Allen, and Mayfield are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the presentation of autocorrections to a user teachings of Willmore, as modified by Allen, with the determination of the impact value of different text spans on an essay as taught by Mayfield. The motivation to do so would have been to achieve a predictable result of enabling the system to provide comments and feedback to a user utilizing the text span impact to determine the comments and feedback provided (Mayfield [0038],[0041]).

machine learning model.
Mayfield 2, however, teaches machine learning model (machine learning, i.e. machine learning model, is used to assess a text, such as through a score [0034]).
Willmore, Allen, Mayfield, and Mayfield 2 are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a text classifier to score text teachings of Willmore, as modified by Allen and Mayfield, with the specific teaching that the scoring is done by machine learning as taught by Mayfield 2. The motivation to do so would have been to achieve a predictable result of enabling the building of an assessment model to determine class values for different essays (Mayfield 2 [0035]).
While Willmore in view of Allen, Mayfield, and Mayfield 2 provides the presentation of a list of corrections made, Willmore in view of Allen, Mayfield, and Mayfield 2 does not specifically teach how the list is ordered, and thus does not teach
…wherein each autocorrection in the list of autocorrections is presented and prioritized in the user interface menu based on determined relative importance to the electronic document.
wherein each autocorrection in the list of autocorrections is presented and prioritized in the user interface menu based on determined relative importance to the electronic document (suggested replacement words, i.e. autocorrections in the list of autocorrections, and their associated rankings, where ranking can be by lexical impact, i.e. relative importance to the electronic document, are displayed as an ordered list in a dialogue window, such as ranking 3 followed by 4, then 6, or ranking 9 followed by 5, i.e. presented and prioritized in the user interface menu Figs. 6,8,(2:60-3:12),(13:40-66),(15:1-20)). 
Willmore, Allen, Mayfield, Mayfield 2, and Volcani are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the presentation of a list of corrections made teachings of Willmore, as modified by Allen, Mayfield, and Mayfield 2, with the presentation of words based on a ranking as taught by Volcani. The motivation to do so would have been to achieve a predictable result of enabling the user to take control of the system when a flagged word has potentially acceptable replacement words, rather than having to manually step all the way through the text (Volcani (15:1-20)).

Regarding claim 9, Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani teaches claim 8, and Willmore further teaches
generating confidence scoring for candidate autocorrections of the one or more content portions for autocorrection (predicted words for replacing partially or , and selecting a candidate autocorrection based on analysis of the confidence scoring for candidate autocorrections (if the probability of a predicted word exceeds a threshold, i.e. analysis of the confidence scoring for candidate autocorrections, the predicted word can replace the existing characters as an automatic correction, i.e. selecting a candidate autocorrection [0050]).  

Regarding claim 11, Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani teaches claim 8, and Willmore further teaches
determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input based on a result of the collective analysis (the probability of predicted words can be ranked, where an automatic correction occurs in-line where the user is typing when the probability exceeds a threshold, and as a correction of a word being typed, i.e. determining that the autocorrection for the one or more content portions for autocorrection is to be applied during a receipt of a typing input, and where the prediction is of partially-entered words with correctly entered initial characters, partially-entered words with typing mistakes, or the retroactive correction of previous words, i.e. based on a result of the collective analysis [0030],[0041],[0050],[0053], and using context including observed words, space, new characters, beginning of sentences, beginning of clauses, words following certain punctuation, or phrases including previous words, i.e. based on a result of the collective analysis [0030],[0052-3]).  

wherein the applying of the trained machine learning model applies a ranker to generate the confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input (the probability of a predicted word is determined as a combined probability of n-gram language models and unigram models that are trained on user-specific information, and updated over time based on user interactions, i.e. applying of the trained machine learning model [0050],[0055], and where the set of predicted words and their associated probabilities can be ranked, and the likeliest candidate can be displayed as the automatic correction of a word being typed, i.e. applies a ranker to generate the confidence scoring adapted to determine whether to apply the autocorrection during a receipt of typing input [0050]).  

Regarding claim 32, Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani teaches claim 8, and Volcani further teaches
the first autocorrection applied in the electronic document is displayed higher in the list of autocorrections than the second autocorrection applied in the electronic document based on the first autocorrection applied in the electronic document having more impact on the electronic document than the second autocorrection applied in the electronic document (suggested replacement words, i.e. first autocorrection…second autocorrection, and their associated rankings, where ranking can be by lexical impact, i.e. first autocorrection applied in the electronic document having more impact on the electronic document than the second .  
Where Allen more specifically teaches that the autocorrection has been applied in the electronic document (Fig. 3B, Fig. 4, [0030-1]).
And where Mayfield specifically teaches the impact of a first autocorrection on the electronic document being higher than the second autocorrection ([0030-1]).
And where the motivations to combine are the same as previously presented.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Allen, in view of Mayfield, in view of Mayfield 2, in view of Volcani, and further in view of Mese.

Regarding claim 10, Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani teaches claim 8. 
While Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani provides for retroactive corrections of words, Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani does not specifically teach the application of an autocorrection after a pause of a predetermined length, and thus does not teach
determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a result of the collective analysis, and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval.  
Mese, however, teaches determining that the autocorrection for the one or more content portions is to be applied after a pause in typing input is detected based on a result of the collective analysis (the user may indicate they are finished entering a word by entering a space after one or more previous characters, i.e. after a pause in typing input is detected [0048], or a suffix may be detected, as one or more characters entered within a predefined timeout period after a word has been entered, i.e. after a pause in typing input is detected [0053], where the word may be automatically corrected once the user has finished entering a word or merging the word and suffix, i.e. determining that the autocorrection for the one or more content portions is to be applied… based on a result of the collective analysis [0048],[0053], and the auto-correction function replaces words based on the word with the highest confidence score [0066]), and wherein the automatically applying of the autocorrection comprises detecting that the pause in typing input satisfies a predetermined time interval (the decision of whether a one or more characters are a suffix that were meant to be part of a previously entered word and should be merged, i.e. automatically applying of the autocorrection, is based on whether or not the one or more characters are entered within a predefined timeout period after a word has been entered, where a space has been inserted to indicate the end of the word, i.e. detecting that the pause in typing input satisfies a predetermined time interval [0053]).  
Willmore, Allen, Mayfield, Mayfield 2, Volcani, and Mese are analogous art because they are from a similar field of endeavor in application of autocorrections in .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Allen, in view of Volcani, in view of Mese, and further in view of Chiba et al. (U.S. PG Pub No. 2017/0220536), hereinafter Chiba.

Regarding claim 21, Willmore in view of Allen and Volcani teaches claim 1.
While Willmore in view of Allen and Volcani provides a user interface with a listing of autocorrections, Willmore in view of Allen and Volcani does not specifically teach the interface as having a sub-menu to toggle features such as timing, and thus does not teach
automatically presenting a sub-menu that comprises one or more selectable graphical user interface features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input.  
a --menu-- that comprises one or more selectable graphical user interface features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input (in response to a triggering event, the menu module, i.e. menu, presents an option that the user can select, i.e. comprises one or more selectable GUI features enabling a user, to change the text input mode to literal input mode, which is where the auto-correct feature is disabled, i.e. toggle a timing [0054],[0063], until a mode restore event occurs that returns the system to a predictive text input mode, i.e. timing as to when autocorrection is to be applied relative to a receipt of a typing input [0058]).
Willmore, Allen, Volcani, and Mese are analogous art because they are from a similar field of endeavor in application of autocorrections in user text input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface for text input teachings of Willmore, as modified by Allen and Volcani, with the addition of a menu that presents options regarding the autocorrect feature as taught by Mese. The motivation to do so would have been to achieve a predictable result of enabling the user to determine the text input mode (Mese [0063]).
While Willmore in view of Allen, Volcani, and Mese provides menus for listing all the corrections made by an application and options to adjust input mode, Willmore in view of Allen, Volcani, and Mese does not specifically teach that one is the sub-menu of the other, and thus does not teach
a sub-menu that comprises one or more selectable GUI features.
a sub-menu that comprises one or more selectable GUI features (a contextual menu with layers, i.e. a sub-menu, in which the user can make selections, i.e. that comprises one or more selectable GUI features (Fig. 1),[0031]).
Willmore, Allen, Volcani, Mese, and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the menus for listing all the corrections made by an application and options to adjust input mode teachings of Willmore, as modified by Allen, Volcani, and Mese, with a graphical user interface that presents layers of information in a menu as taught by Chiba. The motivation to do so would have been to achieve a predictable result of providing a user with a compact experience including alternatives, definitions, and explanations for flagged issues (Chiba [0023]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmore, in view of Allen, in view of Mayfield, in view of Mayfield 2, in view of Volcani, in view of Mese, and further in view of Chiba.

Regarding claim 22, Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani teaches claim 8.
While Willmore in view of Allen, Mayfield, Mayfield 2, and Volcani provides a user interface with a listing of autocorrections, Willmore in view of Allen, Mayfield, 
automatically presenting a sub-menu that comprises one or more selectable graphical user interface features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input.  
Mese, however, teaches a --menu-- that comprises one or more selectable graphical user interface features enabling a user to manually toggle a timing as to when autocorrection is to be applied relative to a receipt of a typing input (in response to a triggering event, the menu module, i.e. menu, presents an option that the user can select, i.e. comprises one or more selectable GUI features enabling a user, to change the text input mode to literal input mode, which is where the auto-correct feature is disabled, i.e. toggle a timing [0054],[0063], until a mode restore event occurs that returns the system to a predictive text input mode, i.e. timing as to when autocorrection is to be applied relative to a receipt of a typing input [0058]).
Willmore, Allen, Mayfield, Mayfield 2, Volcani, and Mese are analogous art because they are from a similar field of endeavor in application of autocorrections in user text input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface for text input teachings of Willmore, as modified by Allen, Mayfield, Mayfield 2, and Volcani, with the addition of a menu that presents options regarding the autocorrect feature as taught by Mese. The motivation to do so would have been to achieve a predictable result of enabling the user to determine the text input mode (Mese [0063]).

a sub-menu that comprises one or more selectable GUI features.
Chiba, however, teaches a sub-menu that comprises one or more selectable GUI features (a contextual menu with layers, i.e. a sub-menu, in which the user can make selections, i.e. that comprises one or more selectable GUI features (Fig. 1),[0031]).
Willmore, Allen, Mayfield, Mayfield 2, Volcani, Mese, and Chiba are analogous art because they are from a similar field of endeavor in assisting a user for effecting proofreading of entered text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the menus for listing all the corrections made by an application and options to adjust input mode teachings of Willmore, as modified by Allen, Mayfield, Mayfield 2, Volcani, and Mese, with a graphical user interface that presents layers of information in a menu as taught by Chiba. The motivation to do so would have been to achieve a predictable result of providing a user with a compact experience including alternatives, definitions, and explanations for flagged issues (Chiba [0023]).


Allowable Subject Matter
Claims 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. More specifically, none of the prior art either alone or in combination, teaches or makes obvious the positioning of scores in a list such that, when a confidence score for an autocorrection exceeds a threshold, an autocorrection with a score that exceeds the threshold by less than a specific value is positioned higher in a list than an autocorrection with a score that exceeds the threshold by more than the specific value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659  
/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659